Citation Nr: 9914652	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  99-06 844	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.  








ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1967.  

In connection with his claim for benefits, the veteran 
retained an attorney and agreed to pay her 20 percent of any 
past-due benefits, to be paid directly by the Department of 
Veterans Affairs (VA) to the attorney.  In a decision dated 
in September 1993, the Board denied entitlement to service 
connection for residuals of a left ankle sprain, tendinitis 
of the right Achilles tendon, a right knee disability, and 
bilateral pes planus.  The veteran appealed this decision to 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims), and in a 
decision dated in January 1996, the Court affirmed that 
portion of the September 1993 Board decision denying service 
connection for residuals of a left ankle sprain and for a 
right knee disability.  The Court vacated that portion of the 
decision denying service connection for tendinitis of the 
right Achilles tendon and for bilateral pes planus and 
remanded these claims to the Board for proceedings consistent 
with the Court's decision.  In an order dated in April 1996, 
the Court denied the appellant's motion for reconsideration 
of the Court's affirmance of the Board's denial of the claims 
for service connection for residuals of a left ankle sprain 
and for a right ankle disability.  

In July 1996, the Board remanded the remaining two claims to 
the VA Regional Office (RO) in Cleveland, Ohio, for further 
evidentiary development.  Following that development, the RO 
in a rating decision dated in June 1998 granted service 
connection for tendinitis of the right Achilles tendon but 
continued its prior denial of service connection for 
bilateral pes planus.  The latter claim was granted by the 
Board in a decision dated in August 1998.  



FINDINGS OF FACT

1.  On September 20, 1993, the Board entered a decision 
denying the veteran's claim of entitlement to service 
connection for bilateral pes planus.  

2.  The notice of disagreement with respect to the foregoing 
issue was filed on or after November 18, 1988.  

3.  On November 1, 1993, the veteran retained an attorney 
with respect to this case.  The fee agreement included a 
retainer of $500 for the attorney to initiate work and 
evaluate the case, and part of the retainer was required 
before the attorney began legal work; the 20 percent 
contingent fee provided for in the contract was to be reduced 
by the amount of the retainer.  

4.  The November 1, 1993, fee agreement was signed by both 
parties, contained the veteran's Social Security number, and 
noted that his case originated from the VARO Cleveland.  

5.  The attorney-client fee contract was filed with the 
Office of the Clerk of the Court of Veterans Appeals in 
January 1994.  The fee agreement was in substantial 
compliance with the regulations governing fee agreements.  

6.  In July 1996, the Board remanded this matter to the RO 
for additional development.  

7.  In June 1998, following the requested development, RO the 
continued its previous denial of service connection for 
bilateral pes planus.  

8.  In correspondence dated July 2, 1998, the RO acknowledged 
receipt of a fee agreement between the attorney and the 
veteran under claims number [redacted].  

9.  In a decision dated in August 1998, the Board granted 
service connection for bilateral pes planus.  

10.  In a rating decision dated January 21, 1999, 
implementing the Board's decision, the service-connected 
bilateral pes planus was evaluated as 30 percent disabling, 
effective from November 9, 1990, the date of receipt of the 
claim for service connection for pes planus.  

11.  Past-due benefits are payable to the veteran as a result 
of the 30 percent disability evaluation assigned, effective 
from November 9, 1990.  

12.  The attorney rendered services with respect to the claim 
for service connection for bilateral pes planus, to include 
the grant of a 30 percent evaluation for the disability, 
effective from November 9, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to representation before the 
Board and VA have been met.  38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  

2.  The fee specified in the fee agreement as being payable 
by VA directly to the attorney and amounting to 20 percent of 
past-due benefits awarded to the veteran is presumed 
reasonable and may be paid from past-due benefits.  
38 U.S.C.A. § 5904(c), (d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(f), (h) (1998).  

3.  The past-due benefits upon which the attorney's fee shall 
be based are the total amount of recurring monetary benefits 
which accrued between December 1, 1990, the effective date 
established by the RO for the grant of a 30 percent 
evaluation for bilateral pes planus, and January 21, 1999, 
the date of the initial rating decision assigning the 30 
percent evaluation following the Board's grant of service 
connection for bilateral pes planus.  38 U.S.C.A. § 5111(a) 
(West 1991); 38 C.F.R. §§ 3.31, 20.609(h)(3) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reach a favorable determination on the fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  (1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; (2) 
the notice of disagreement that preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent was retained not later than a year following the date 
that the decision by the Board with respect to the issue or 
issues was promulgated.  38 U.S.C.A. § 5904(c); 
38 C.F.R. § 20.609(a), (c).  

In this case, the Board concludes that the criteria for a 
valid attorney fee agreement were met with respect to the 
ultimately successful claim for service connection for 
bilateral pes planus.  38 U.S.C.A. § 5904(c); 
38 C.F.R. § 20.609(c).  A Board decision denying service 
connection for bilateral pes planus was promulgated in 
September 1993.  Following the action of the Court of 
Veterans Appeals vacating that decision, a Board decision 
granting service connection for bilateral pes planus was 
promulgated in August 1998.  The notice of disagreement 
preceding the Board's September 1993 decision with respect to 
the eventually granted issue was received by the RO after 
November 18, 1988.  Finally, the record shows that the 
attorney was retained by the veteran in November 1993, that 
is, within a year following final completion of Board action 
in September 1993 that denied service connection for 
bilateral pes planus.  38 C.F.R. § 20.609(c)(3).  

The Board notes that the provisions of 38 C.F.R. § 20.609(g) 
require that an attorney fee agreement be signed by both the 
veteran and his attorney and reflect the VA claims file 
number.  In addition, a copy of the fee agreement must be 
filed with the Board within 30 days of its execution.  The 
record shows that a copy of the fee agreement executed by the 
veteran on November 1, 1993, was not received at the Board 
within the required 30 days.  Moreover, it does not appear 
that the regional office was notified of the existence of the 
fee agreement within 30 days of its execution, as required by 
38 C.F.R. § 20.609(h)(4).  However, a copy of the fee 
agreement was filed with the Court of Veterans Appeals in 
January 1994.  The fee agreement contained the signatures of 
both parties, the VA regional office from which the claim 
arose, and the veteran's Social Security number, which was 
identical to the Social Security number contained in the 
veteran's formal claim (VA Form 21-526) filed in July 1990, 
and which was reflected in subsequent rating decisions in 
this case, including the rating decision of January 21, 1999, 
implementing the Board decision granting the claimed benefit.  
The Board finds that there was no confusion in this case as 
to the identity of the veteran regarding the fee agreement 
entered into between the veteran and his attorney, nor was 
there any confusion regarding the issues in contention.  
Moreover, the Board is of the opinion that there is no 
evidence that the failure to file the fee agreement within 
30 days with the Board, or to notify the VA regional office 
of the existence of the agreement within 30 days of its 
execution, was prejudicial to the interest of the veteran.  
The Board concludes that these lapses were therefore harmless 
error.  

The Board must now determine whether the veteran's fee may be 
paid directly by VA from past-due benefits that were awarded 
the veteran.  An attorney is entitled to payment directly by 
VA if:  (1) The attorney and the veteran have entered into a 
fee agreement; (2) the fee agreement provides for payment of 
a fee to the attorney directly by the Secretary of Veterans 
Affairs; (3) the amount of the fee is contingent on whether 
the matter is resolved in a manner favorable to the veteran; 
(4) the total fee payable to the attorney does not exceed 20 
percent of the total amount of any past-due benefits awarded; 
and (5) all or part of the relief sought is granted.  
38 U.S.C.A. § 5904(d).  A review of the fee agreement at 
issue in this case shows that the first four requirements of 
the controlling statute were met with respect to this 
agreement.  The Board notes that 
38 U.S.C.A. § 5904(d)(2)(A)(ii) (West Supp. 1998), which 
would bar payment by VA where, as here, the agreement 
includes a "retainer" paid before the decision, even if that 
fee is set off, only applies to agreements entered into on or 
after November 2, 1994.  Pub. L. No. 103-446, § 504(b) 
(1994).  The final requirement was met by the Board decision 
of August 1998 granting service connection for bilateral pes 
planus and the initial rating decision of January 21, 1999, 
implementing the Board decision by granting a 30 percent 
evaluation for bilateral pes planus, effective from November 
9, 1990.  Thus, all of the statutory criteria for payment of 
attorney's fees directly by VA out of past-due benefits have 
been met.  38 U.S.C.A. § 5904(d).  

Likewise, the requirements of the corresponding regulation 
have been met because the total fee (excluding expenses) does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits results in a cash 
payment to the veteran from which the fee may be deducted.  
38 C.F.R. § 20.609(h)(1).  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom. In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  Matter of Fee Agreement of 
Smith, 4 Vet. App. at 492.  

After a careful consideration of the record, the Board 
concludes that the evidence warrants a finding of eligibility 
for payment of fees by VA directly to the attorney for 
services rendered in this matter.  Under the provisions of 
38 C.F.R. § 20.609(h)(3)(i):  

When the benefit granted on appeal, or as 
the result of the reopened claim, is 
service connection for a disability, the 
"past-due benefits" will be based on 
the initial disability rating assigned by 
the agency of original jurisdiction 
following the award of service 
connection.  The sum will equal the 
payments accruing from the effective date 
of the award to the date of the initial 
disability rating decision
. . . . 

The RO has established the effective date for the grant of 
service connection for bilateral pes planus as November 9, 
1990, and has evaluated the disability as 30 percent 
disabling since that date.  With an exception not applicable 
here, monetary benefits based on an original or reopened 
award of compensation may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a); 
38 C.F.R. § 3.31.  Thus, the past-due benefits upon which the 
attorney's fee shall be paid by VA are the total amount of 
recurring monetary payments that accrued between December 1, 
1990, and January 21, 1999, the date of the rating decision 
implementing the August 1998 Board decision and assigning a 
30 percent evaluation for bilateral pes planus.  
38 C.F.R. § 20.609(h)(3).  



ORDER

Eligibility for payment of fees by VA directly to the 
attorney for services rendered before the Board and VA is 
established.  The attorney should be paid 20 percent of past-
due benefits that accrued between December 1, 1990, the 
effective date of the 30 percent evaluation for bilateral pes 
planus, and January 21, 1999, the date of the initial rating 
decision implementing the August 1998 Board decision and 
assigning the 30 percent evaluation for bilateral pes planus.  



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West Supp. 1998), a finding or order of the Board of 
Veterans' Appeals upon review of an agent's or attorney's fee 
agreement may be reviewed by the United States Court of 
Veterans Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  
Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final 
decision of the Board of Veterans' Appeals may be appealed to 
the United States Court of Veterans Appeals by a person 
adversely affected by the decision within 120 days from the 
date of mailing of notice of the decision.  The date which 
appears on the face of this decision constitutes the date of 
mailing and the copy of this decision which you have received 
is your notice of the action taken by the Board of Veterans' 
Appeals.  



